PER CURIAM.
Affirmed. We note that claimant has included a petition for attorney’s fees in his answer brief. Although in this workers’ compensation case, we have found the points raised by appellant to be without merit, we deny the request for attorney’s fees because it was improperly filed. We have previously determined that Rule 9.400(b) of the Florida Rules of Appellate Procedure requires that a motion for attorney’s fees be filed separately. See Florida Dept. of Commerce v. Davies, 379 So.2d 1313 (Fla. 1st DCA 1980); Wallace v. Walton Context Building, 383 So.2d 729 (Fla. 1st DCA 1980); Munroe Memorial Hospital v. Thompson, 388 So.2d 1338 (Fla. 1st DCA 1980).
McCORD, SHIVERS and JOANOS, JJ„ concur. ■